Citation Nr: 1729416	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-22 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 10 percent for irritable bowel syndrome (IBS).

3.  Entitlement to a rating higher than 10 percent for headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  A September 2011 rating decision granted a higher 50 percent rating for PTSD effective from April 4, 2011, and denied a higher rating for IBS.  An April 2013 rating decision denied a higher rating for headaches.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in December 2015.  A copy of the hearing transcript is of record.

In February 2016, the Board remanded the claim for an increased rating for PTSD for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In the February 2016 decision, the Board granted a 30 percent rating for IBS and denied a rating in excess of 10 percent for the service-connected headaches.  The Veteran appealed the claims for increased ratings for irritable bowel syndrome and headaches to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 order, the Court granted a Joint Motion for Partial Remand, vacating the Board's February 2016 decision with regard to the denial of increased ratings for IBS and headaches, and remanded the case to the Board for action consistent with the Joint Motion. 
The February 2016 Board decision also declined to reopen a previously denied claim for service connection for bilateral hearing loss.  The October 2016 Joint Motion for Partial Remand specifically noted that the Veteran was not challenging that part of the decision. 

Also, the Board remanded the claim for entitlement to TDIU which was granted in an April 2016 rating decision, effective June 1, 2011.  To date, the Veteran has not expressed disagreement with this decision and in a May 2016 statement stated he was withdrawing all pending claims and appeals, referencing the April 2016 rating decision.  As such, the issue of entitlement to TDIU is no longer on appeal.

The issues of entitlement to a rating higher than 10 percent for IBS and a rating higher than 10 percent for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity; however it does not result in or more nearly approximate deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claims in June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, statements, and testimony from the December 2015 Board hearing have been associated with the record.  Moreover, the Veteran was afforded VA examinations in July 2011, January 2012, January 2013, and April 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2011, January 2012, January 2013, and April 2016 VA examinations of record are adequate and addressed all the relevant rating criteria for the Veteran's psychiatric disability.  

Pursuant to the February 2016 Board remand, additional VA treatment records and the April 2016 examination report have been obtained and associated with the record.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board notes that the Veteran's representative contends that a remand for a new examination is warranted if a higher rating is not awarded in regards to the Veteran's PTSD.  See March 2017 Informal Hearing Presentation.  However, the April 2016 examiner indicated that he reviewed the Veteran's claims file, including the Veteran's and other's lay statements, VA and private treatment records, as well as the prior VA examination reports.  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not indicated any worsening in his psychiatric disability since his last VA examination and no outstanding evidence that needs to be obtained has been identified.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  Staged ratings are appropriate for an increased rating claim or in the adjudication of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 506 (2007). 

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).  
 
Analysis

The Veteran contends that a higher rating is warranted for his service-connected PTSD.  During the December 2015 Board hearing, the Veteran testified that he experienced symptoms of suicidal ideation.  He also submitted a December 2015 statement from his wife noting that he demonstrated some obsessive-compulsive behavior, such as lining up his television remotes or fingertips, repeating words, and tapping.  These symptoms were not documented in the prior treatment records addressing PTSD.

Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Multiple ratings for different diagnoses are not available.  Rather, all psychiatric symptoms are considered part of the service-connected disabilities, unless there is medical evidence differentiating between symptoms and diagnoses.  

The Veteran's psychiatric disability is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides that a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment  See Mauerhan, supra.  Within the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994))., Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

A GAF of 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is defined as some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful relationships.

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  As the Veteran's claim was certified to the Board in September 2014 (i.e., after August 4, 2014), the DSM-V applies.  Although the recently adopted DSM-V no longer utilizes the GAF scale, the scores remain informative as to how physicians have assessed the Veteran's functionality during the period under review.

The Veteran was afforded several VA examinations in connection with his claim.  A July 2011 VA examination record reflects that the Veteran's symptoms at that time were nightmares, flashbacks, increased arousal, depressive mood, and sometimes feeling startled by noises.  Nightmares were reported to occur approximately four times a week and flashbacks would occur whenever reading or viewing television about war.  Flashbacks and nightmares were reportedly very severe.  Depression was noted to be moderate.  The examiner indicated that the Veteran did not have impairment of thought process or communication; delusions; hallucinations; inappropriate behavior; suicidal or homicidal thoughts or intent, memory loss, obsessive or ritualistic behavior; irrelevant, illogical, or obscure speech; panic attacks; or impaired impulse control.  He also reported poor sleep due in part to anxiety.  The examiner stated that the Veteran had reduced reliability and productivity due to his PTSD and associated sleep disturbance.  GAF score at that time was 55.  

The Veteran was afforded another VA examination in January 2012.  He reported having a good supportive relationship with his wife.  He also reported that he utilizes mental health services at VA and is seen by a psychiatrist on a regular basis.  Upon examination, he was noted to have anxiety, depressed mood, and chronic sleep impairment.  GAF score at that time was 58.  The examiner reported that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner also noted that there was no evidence that the Veteran's PTSD precluded him from obtaining or maintaining gainful employment.  

In January 2013, the Veteran was afforded another VA psychiatric examination.  At that time the Veteran reported that his nightmares had worsened.  Specifically, he complained that they had increased to three times a week and that for the following days he will have diarrhea and migraines.  The Veteran also acknowledged occasional thoughts of death and suicidal ideation but denied any plan or intent.  He reported limited socializing and that he avoids large crowds.  

Upon examination, symptoms noted were depression, anxiety, and suicidal ideation.  GAF score reported was 57.  The Veteran's occupational and social impairment was noted to be with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The examiner noted that the Veteran identified relatively few social or environmental changes since his last January 2012 evaluation.  One significant change he identified was an increase in his distressing thoughts about his in-service trauma, and the frequency of his nightmares that reportedly contribute to a worsening of his irritable bowel syndrome, migraines, depressed mood, and decreased socialization.  It was the opinion of the January 2013 VA examiner that based on the Veteran's report, review of available records, the severity of his PTSD symptoms are relatively unchanged since his last evaluation.  He further noted that the current psychiatric presentation involved moderate impairment in social and occupational functioning, and the overall level of disability was moderate.

The Veteran underwent another VA psychiatric examination in April 2016.  The Veteran reported a good relationship with his wife and a close relationship with his adult children.  He also stated that he spends a lot of time helping his son with daycare, including picking up and watching hid kids, taking them camping, playing with them, and watching them and their friends.  The Veteran reported serving as adjunct with his American Legion Post.  He also indicated that he has no desire to do things, and has to do things early in the morning otherwise he might not get it done.

The Veteran endorsed having nightmares twice a week, hypervigilance, and avoiding crowds.  He reported depressed mood with reduced motivation, hopelessness, and increased avoidance.  The Veteran acknowledged occasional suicide thoughts, however, he did not endorse a plan or current intent.  

Upon examination, the Veterans thinking was logical and goal directed; his affect was broad in range and mood congruent; and he was oriented to person, place and time.  He spoke at a normal rate of speech and tone of voice.  He denied any homicidal ideation and denied delusions or hallucinations, and the remaining components of his mental status were within normal limits.  Symptoms noted by the examiner were depressed mood and anxiety.  

The examiner noted that the Veteran's alleged level of impairment is inconsistent with reported daily activities he performs.  Similarly, it was noted that the Veteran's symptoms report is inconsistent with some of the symptoms reported in his VA treatment records.  Therefore, he determined that the Veteran's allegations are considered partially credible.  He further noted that VA treatment records indicate a mostly normal mental status examination.  He concluded that there was no indication of significant impairment and that opined that the Veteran's level of impairment was consistent with occupational and social impairment with reduced reliability and productivity.  

VA treatment records dated through June 2016 findings similar to those in the VA examination reports.  Treatment records dated in 2011, 2012 and 2013 reflect that the Veteran was consistently described as having adequate hygiene and grooming.  Speech was of normal rate, tone, and volume.  Judgment, insight, and impulse control were described as normal.  The Veteran often denied suicidal and homicidal ideation during that time.  Although the Veteran typically denied psychotic symptoms, in November 2011 there is an isolated instance of paranoid ideation, GAF was noted to be 68 at that time.

Regarding the Veteran's more recent complaints of suicidal ideation, the Veteran underwent a suicide assessment risk in April 2016.  He denied any suicide ideation, plan, behaviors, and intent to die at that time.  He reported having had suicidal thoughts with a vague plan, but denied any intent to die.  He also denied any previous attempts in his life.  That examiner determined that the Veteran's risk was low. 

Upon consideration of the evidence, the Board finds a rating in excess of 50 percent is not warranted at any time.  In reaching this determination, the Board notes that the 2011, 2012, 2013, and 2016 VA examiner specifically stated that the Veteran's current psychiatric presentation involves occupational and social functioning no worse than consistent with reduced reliability and productivity do to his mental condition signs and symptoms.  

The Board finds the Veteran's psychiatric disability has not been manifested by impairment more nearly approximating occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating at any point during the period on appeal.  Although there is evidence of impairment of mood and social functioning, the Veteran's orientation, speech, and grooming are consistently normal.  He has not exhibited speech intermittently illogical, obscure, or irrelevant.  Although the record documents the Veteran's reports of thoughts of suicide, he often denied any intent or plan and his risk was determined to be low.  Further, the Veteran has consistently denied any homicidal ideation.  

Based on the evidence, the Board finds there is no significant impairment of orientation, speech, judgment; or impairment of impulse control during the period on appeal.  The Board notes that the Veteran's wife contends that the Veteran has demonstrated some obsessive-compulsive behavior, such as lining up his television remotes or fingertips, repeating words, and tapping. However, VA examination reports reflect no obsessional rituals which interfere with routine activities.  Furthermore, the Board finds the Veteran's sleep impairment, anxiety, and depression do not affect his ability to function independently.  

The Board notes that the Veteran has reported experiencing paranoid ideation once.  However, this is an isolated finding, with the weight of the evidence tending to show an intact level of thinking and judgment.  Further, this isolated finding did not appear to significantly affect his occupational and social functioning as his GAF was noted to be 68 at that time.  The additional GAF scores of record of 55, 57 and 58 indicate findings of at most moderate symptoms or impairment, thus warranting no higher than a 50 percent rating.  Therefore, the Board finds that no more than a 50 percent rating (reflecting occupational and social impairment with reduced reliability and productivity) is warranted throughout the period on appeal.

Additionally, the Veteran does not have significant social impairment as the Veteran has reported having a good relationship with his wife, children, and grandchildren.  He also interacted appropriately with health care providers and VA examiners at all times.  Thus, he did not demonstrate an inability to establish and maintain effective relationships, as contemplated under the 70 percent rating criteria.  

In view of the evidence as a whole, the Board concludes that the Veteran's symptomatology does not rise to the level of impairment contemplated by the 70 percent rating criteria.  The overall effect of the PTSD most nearly approximates the reduced reliability and productivity contemplated by the 50 percent rating currently assigned.  Specifically, the clinical findings, including the Veteran's reported symptoms are most consistent with a disability rating no higher than 50 percent.
To the extent that the Veteran's irritable bowel syndrome and headaches are aggravated by his PTSD, they are separately service connected and those issues are remanded below.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

With respect to any claim for entitlement to a rating in excess of 50 percent for PTSD, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.


REMAND

With regard to the increased rating claims for the Veteran's irritable bowel syndrome and headaches, the Board finds that further development is necessary.

Irritable bowel syndrome

Regarding the issue of entitlement to an increased rating for irritable bowel syndrome, the Veteran contends that a separate compensable rating is warranted under Diagnostic Code (DC) 7332, as none of the symptoms overlap with those discussed in DC 7319.  The Board notes that that disability was addressed in July 2011, January 2012, and January 2013 VA examinations.  In a March 2017 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran's statements describing poor sphincter control in the December 2015 Board hearing suggest that his condition has worsened since his most recent VA examination, which is now over four years old.

Given that the most recent examination was conducted over four years ago and that the Veteran is now alleging more severe symptomatology related to his irritable bowel syndrome, the Board finds that the VA examinations of record are not current enough to accurately reflect the current level of severity of the Veteran's service-connected irritable bowel syndrome.  VA's duty to assist includes conducting a thorough and contemporaneous medical examination. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Although the mere passage of time alone does not render the previous medical examinations inadequate, the Veteran's contention reflects the need for more contemporaneous examinations.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  Thus, the Veteran should be afforded a new VA examination addressing the severity of his irritable bowel syndrome on remand.

Headaches

Regarding the issue of entitlement to an increased rating for the Veteran's headaches, he contends that without medication, he experiences prostrating attacks.  See March 2017 Informal Hearing Presentation.  In addition, during the December 2015 Board hearing, the Veteran reported that he experiences headaches every other day, which is increased from his prior report of twice a week in the January 2013 VA examination report.  Thus, the Veteran's contention reflects the need for a more contemporaneous examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).

VA treatment records

Also, while on remand, outstanding VA treatment records must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated from June 2016 relevant to the claims.

2.  After associating with the record any pertinent outstanding records, schedule the Veteran for a VA examination to determine the current severity of his service-connected irritable bowel syndrome.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

All pertinent symptomatology and findings of the Veteran's service-connected irritable bowel syndrome are to be reported in detail. Any indicated diagnostic tests and studies must be accomplished.

The examiner must clarify whether any fecal leakage or involuntary bowel movements are part of the Veteran's service-connected irritable bowel syndrome; and if so, comment on the severity of such symptoms. 

3.  Then schedule a VA examination in order to more accurately determine the severity of his headaches.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

All pertinent symptomatology and findings of the Veteran's service-connected headaches are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

The examiner should comment on the number of headaches, including whether they are very frequent in nature; the severity of the headaches, to include whether they are completely prostrating; and the length of the attacks, to include whether the attacks are prolonged.  

4.  Thereafter, readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


